DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on October 5, 2020 is acknowledged.  The traversal is on the ground(s) that applicants argue that there would not be serious search and/or burden based on the groups’ separate classification.  This is not found persuasive because a search for the product does not require the method to be searched, and a search for the method does not require the product to be searched.  Therefore, there is a burden to do searches for each of the inventions. While some methods reading on the claims may be found in a search for the product, it would not be an exhaustive search for all methods reading on the claims. In terms of the classification, there are almost 300,000 patent references in C08G 18, which is why symbol subgroups are required to make the search meaningful. Each inventive group is drawn to a different CPC symbol.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The i-PEEP index is said to be “defined herein”, but is not defined by the claim.  It is therefore unclear.  The phrase “as defined herein” could be removed, however to make the claim definite.  While “i-PEEP index” appears to be value that is not within the knowledge of a person having ordinary skill in the art, applicants may be their own lexicographer, and a person having ordinary skill in the art would look to the specification for the definition. The definition given in the specification is the amount given by 100x[equivalents of polyepoxide compound+equivalents of polyisocyanate]/equivalents of polyol.
Regarding claim 14: The term “modulus” is unclear since it does not specify which modulus is at least 100,000 psi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grablowitz et al. (US 2011/0288204) in view of Gualandi et al. (EP 1 512 705).
Regarding claims 1, 2, 5, and 7: Grablowitz et al. teaches a polymer that is the reaction product of a polyepoxy compound (para. 18), a polyol/polyhydroxy compound 
Grablowitz et al. does not teach the equivalent weight of the polyepoxide compound.  However, Gualandi et al. teaches a similar product with the use of bisphenol A diglycidyl ether (para. 63), which has an epoxy equivalent weight of 170 g/eq, and is also an aromatic polyepoxide. Grablowitz et al. and Gualandi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy, polyester polyol, and polyisocyanate products. At the time of the invention a 
Regarding claim 4: Grablowitz et al. teaches a polyester polyol made with aromatic dicarboxylic acids, such as phthalic acid (para. 28), which would lead to an aromatic polyester polyol.
Regarding claim 6: Grablowitz et al. teaches an aromatic polyisocyanate (para. 20).
Regarding claim 9: While Grablowitz et al. does not teach the elongation at break of at least 5%, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 10: Grablowitz et al. teaches the polyester polyol has recurring units of an aliphatic dicarboxylic acid such as hexahydrophthalic acid (para. 28). While Grablowitz et al. does not teach the elongation at break of at least 70%, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 11: Grablowitz et al. teaches a coating comprising the composition claimed (abstract).
Regarding claim 12: Grablowitz et al. teaches the polyester polyol has recurring units of an aliphatic dicarboxylic acid such as hexahydrophthalic acid (para. 28). While Grablowitz et al. does not teach the coating has direct and indirect impact resistance values of at least 160 lbs/in, mere recognition of latent properties or additional 
Regarding claim 13: Grablowitz et al. teaches the claimed polymer.  The broadest reasonable interpretation of an elastomer is a polymer with elasticity. The instant specification teaches that the claimed product has the latent property of elasticity. Therefore, the product of Grablowitz et al. would also have this latent property and could be considered an elastomer.
Regarding claim 14: Grablowitz et al. teaches the polyester polyol can be made with aromatic dicarboxylic acids, such as phthalic acid (para. 28), which would lead to an aromatic polyester polyol. While the Shore A hardens, peak tensile stress and modulus are not disclosed, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 15: Grablowitz et al. teaches using the composition for adhesion (para. 72). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grablowitz et al. (US 2011/0288204) in view of Gualandi et al. (EP 1 512 705) as applied to claim 2 set forth above and in view of Shafik et al. (U.S. Pat. 5,987,727). 
Regarding claim 3: Grablowitz et al. teaches the basic claimed polymer as set forth above.  Not disclosed is the aromatic polyepoxide being a reaction product of bisphenol and epichlorohydrin having an equivalent weight in the range of 185-200 g/eq.  However, Shafik et al. teaches a similar product using an epoxy originating from bisphenol A and epichlorohydrin and having an epoxide equivalent weight of 180-1000 (col. 3 lines 35-60). Grablowitz et al. and Shafik et al. are analogous art since they are .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Grablowitz et al. is the closest prior art, but does not teach an i-PEEP index of 125-165.  There is no teaching or suggestion of this value in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767